Fourth Court of Appeals
                                         San Antonio, Texas
                                                June 8, 2015

                                            No. 04-15-00124-CR



                                             Hector RAMIREZ,
                                                 Appellant

                                                       v.
                                         The State of TexasAppellee/s
                                          THE STATE OF TEXAS,
                                                   Appellee

                        From the 227th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013CR2894
                           The Honorable Kevin M. O'Connell, Judge Presiding

                                                 ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to June 29, 2015.

                                                            PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Robert Alexis Jimenez                         Nicolas A. Lahood
                 800 Dolorosa                                  District Attorney, Bexar County
                 Suite 106                                     101 W. Nueva, Suite 370
                 San Antonio, TX 78207                         San Antonio, TX 78205